UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-7034



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


LORENZO GRODE MARTIN,

                                               Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. T. S. Ellis III, District
Judge. (1:00-cr-00226-TSE)


Submitted:   November 21, 2006      Decided:    November 30, 2006


Before TRAXLER and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Lorenzo Grode Martin, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Lorenzo Grode Martin appeals the district court’s order

denying his motion for a reduction in sentence.   We have reviewed

the record and find no reversible error.    Accordingly, we affirm

for the reasons stated by the district court.     United States v.

Martin, No. 1:00-cr-00226-TSE (E.D. Va. May 23, 2006). We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                          AFFIRMED




                              - 2 -